Rombauer, P. J.,
delivered the opinion of the court.
The prosecuting attorney of Scott county filed an information against the defendant before a justice of the peace on July 11, 1884, charging him with the wilful abandonment of his wife on the tenth day of July, 1884, and his failure to support her between the date of abandonment and the date of filing the information.
The information was verified in the following manner and not otherwise: “Anna Ristig being swotfu on her oath says the facts stated in the foregoing information are true according to her best information and belief.”
In the circuit court, where the case was pending on appeal, the defendant demurred to the information for the following reasons: Because it charged no offence known to the law, and because the defendant is charged *361with being absent for one day only. The demurrer was sustained by the court, and the information ivas dismissed.
It is apparent that there was no error in the dismissal of the information, regardless of the fact whether it charged any offence known to the law, since it was not verified in conformity with the requirements of the statute, so as to confer jurisdiction upon the justice. The Supreme Court, in State v. Hayward, 83 Mo. 299, 303, decided that the verification in such cases, where not made by the prosecuting attorney, must be by one having knowledge of the matter set forth in the information, who is a competent witness to testify against the accused, and that the verification must be in a direct manner and not upon information and belief.
The verification in this case being upon.information and belief only, was insufficient, and was projierly dismissed for that reason, if for no other.
Judgment affirmed.
All concur.